Gray, C. J.
A carrier of goods consigned to one person under one contract has a lien upon the whole for the lawful freight and charges on every part, and a delivery of part of the goods to the consignee does not discharge or waive that lien upon the rest without proof of an intention so to do. Sodergren v. Flight, cited in 6 East, 622. Abbott on Shipping (7th ed.) 377. Lane v. Old Colony Railroad, 14 Gray, 143. New Haven & Northampton Co. v. Campbell, 128 Mass. 104. And when the consignor delivers goods to one carrier to be carried over his route, and thence over the route of another carrier, he makes the first carrier his forwarding agent; and the second carrier has a lien, not only for the freight over his own part of the route, but also for any freight on the goods paid by him to *457the first carrier. Briggs v. Boston & Lowell Railroad, 6 Allen, 246, 250.
The right of stoppage in transitu is an equitable extension, recognized by the courts of common law, of the seller’s lien for the price of goods of which the buyer has acquired the property, but not the possession. Bloxam v. Sanders, 4 B. & C. 941, 948, 949, and 7 D. & R. 396, 405, 406. Rowley v. Bigelow, 12 Pick. 307, 313. This right is indeed paramount to any lien, created by usage or by agreement between the carrier and the consignee, for a general balance of account. Oppenheim v. Russell, 3 B. & P. 42. Jackson v. Nichol, 5 Bing. N. C. 508, 518, and 7 Scott, 577, 591. See also Butler v. Woolcott, 2 N. R. 64; Sears v. Wills, 4 Allen, 212, 216. But the common law lien of a carrier upon a particular consignment of goods arises from the act of the consignor himself in delivering the goods to be carried; and no authority has been cited, and no reason offered, to support the position that this lien of the carrier upon the whole of the same consignment is not as valid against the consignor as' against the consignee.

Judgment for the defendant.